Citation Nr: 1713192	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to June 27, 2007 for right knee degenerative joint disease, excluding the period during which the Veteran is in receipt of a 100 percent disability rating.

2.  Entitlement to an initial evaluation in excess of 30 percent from August 1, 2008 for right knee degenerative joint disease, status post total knee arthroplasty.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease. 

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative joint disease.

5.  Entitlement to an effective date prior to September 27, 2011 for the grant of service connection for right lower extremity radiculopathy.

6.  Entitlement to an effective date prior to July 15, 2013 for the grant of service connection for left lower extremity radiculopathy.
REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection left knee, right knee, and lumbar degenerative joint disease. 

Prior to the April 2010 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a low back disability and his claims of entitlement to service connection for bilateral knee disabilities in a February 2003 rating decision.  

In April 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2006, the Board, in relevant part, issued a decision finding that new and material evidence had not been received sufficient to reopen the claim for service connection for a low back disability, and remanded the claims for service connection for bilateral knee disabilities for further development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2007 Order, the Court, in relevant part, vacated the portion of the June 2006 Board decision denying the claim to reopen the issue of entitlement to service connection for a low back disability and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In a February 2008 decision, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for a lumbosacral spine disability, and remanded the issues of entitlement to service connection for bilateral knee disabilities and a lumbosacral spine disability for further development.  The RO subsequently granted service connection for left knee, right knee, and lumbar degenerative joint disease in the April 2010 rating decision here on appeal.

In this regard, the Board apologies for the delay in the full adjudication of this case. 

The April 2010 rating decision awarded disability ratings of 10 percent for right knee degenerative joint disease from April 19, 2002 to June 3, 2002 and from August 1, 2002 to June 27, 2007.  The Veteran is in receipt of a 100 percent disability rating for the right knee from June 4, 2002 to July 31, 2002 and from June 27, 2007 to July 31, 2008; in that a 100 percent rating represents the maximum rating available for the joint, these ratings will not be disturbed or further discussed by the Board.  The April 2010 rating decision also awarded a 10 percent evaluation for left knee degenerative joint disease and a 20 percent evaluation for lumbar spine degenerative joint disease.  

The Veteran initiated an appeal of the ratings assigned in the April 2010 decision by filing a timely Notice of Disagreement, thus conferring jurisdiction on the Board as to the appealed issues.  See 38 U.S.C.A. § 7105(a)(West 2014).  On October 22, 2013, the RO issued a Statement of the Case, and the Veteran timely filed a document that meets the requirements for a substantive appeal.  

The issues of entitlement to an effective date prior to September 27, 2011 for the grant of service connection for right lower extremity radiculopathy and entitlement to an effective date prior to July 15, 2013 for the grant of service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the Veteran's right total knee arthroplasty in June 2007, orthopedic testing demonstrated varying levels of right knee instability, mostly ranging in severity from none to moderate.

2.  Prior to the right total knee arthroplasty in June 2007,  the Veteran's right knee displayed range of motion of, at worst, extension limited to five degrees and flexion limited to 90 degrees, with painful motion observed beginning at 80 degrees of flexion;  manifestations of the right knee disability do not approximate flexion limited to 30 degrees, extension limited to 15 degrees, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  After the expiration of the one-year period following right knee replacement surgery during which the Veteran was in receipt of a 100 percent evaluation, the Veteran's right knee disability has manifested in impairment which can be reasonably characterized as chronic residuals consisting of severe painful motion or weakness in the affected extremity.

4.  During the appeal period, the Veteran's left knee disability has been shown to result in range of motion of, at worst, flexion limited to 90 degrees; limitation of extension has not been demonstrated.

5.  During the appeal period, the Veteran's service-connected left knee disability has been accompanied by an associated meniscal disability resulting in frequent episodes of locking and joint line pain, as well as swelling/effusion.

6.  During the appeal period, the Veteran's service-connected left knee disability has been accompanied by a related chronic ACL disorder resulting in slight instability.  

7.  The manifestations of the Veteran's lumbar degenerative joint disease reasonably approximate the level of impairment contemplated with forward flexion of the thoracolumbar spine of 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.
 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for instability of the right knee, but no higher, have been met during the period prior to the Veteran's right total knee replacement on June 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  Prior to June 27, 2007, the criteria for a disability rating in excess of 10 percent for right knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

3.  Prior to June 27, 2007, the criteria for a separate compensable disability rating for right knee limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

4.  After July 31, 2008, resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent disability rating for status-post knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).

5.  The criteria for a disability rating in excess of 10 percent for left knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

6.  The criteria for the assignment of a separate compensable disability rating for left knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

7.  The criteria for the assignment of separate disability rating of 20 percent but no higher for meniscal disability of the left knee analogous to cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).

8.  The criteria for a separate 10 percent disability rating, but no higher, for other impairment of the left knee analogous to recurrent subluxation or lateral instability, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

9.  The criteria for a 40 percent disability rating, but no higher, have been met for lumbar degenerative joint disease. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Knees

The April 2010 rating decision granted service connection for left and right knee degenerative joint disease, and assigned ratings based on painful motion and limitation of flexion.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2016).

Under DC 5257, used for rating instability, a 10 percent disability rating is assigned when other impairment of the knee, recurrent subluxation or lateral instability, is mild; a 20 percent disability rating is assigned when such impairment is moderate; and a 30 percent disability rating is assigned when such impairment is severe.  38 C.F.R. § 4.71a, DC 5257 (2016). 

Under DC 5258, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic and a 20 percent disability rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2016).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not necessarily dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

Under DC 5260, a 10 percent disability rating is assigned when flexion of the leg is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016). 

Under DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2016).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2016). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DCs 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, VA General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, and 4.59 must be considered. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

A.  Right Knee

Prior to June 2007 total right knee replacement

In the April 2010 rating decision, the RO granted service connection for right knee degenerative joint disorder, assigning an evaluation of 10 percent effective April 19, 2002 until the assignment of a 30 percent evaluation in August 1, 2008, following the one-year period established by regulation for which a 100 percent evaluation is to be assigned following a total knee replacement.  Within the appeal period, the Veteran was granted temporary 100 percent evaluations from June 4, 2002 to September 30, 2002 and from June 27, 2007 to September 30, 2008.  

The Board will not disturb the 100 percent evaluations, and will consider the manifestations of the right knee disability outside of the periods for which the Veteran was in receipt of the maximum benefits available for the joint.

The claims file contains medical records including those from fairly regular VA orthopedic appointments focusing on the Veteran's bilateral knee disabilities.  From April 2002 to June 2007, these VA orthopedic treatment records and a VA examination report from August 2006 noted limitation of motion of the right knee using a goniometer of at worst, extension limited to 5 degrees and flexion limited to 90 degrees, with painful motion observed beginning at 80 degrees of flexion.   It is noted that the rating schedule lists extension limited to 5 degrees as warranting a noncompensable rating under DC 5261.  The Veteran's observed limitation of flexion was to a lesser extent than the degree of limitation corresponding to a noncompensable disability rating under DC 5260 (60 degrees).  The Veteran has been awarded a 10 percent disability rating for limitation of flexion with evidence of painful motion, effusion, moderate crepitus, moderate swelling, moderate medial joint line pain, and pain with pivotal shift.  The Board finds the 10 percent rating appropriate when considering the Veteran's described flare-ups and symptomatology, but that a higher 20 percent rating prior to his right total knee replacement is not warranted, given that the extent of the medial joint line pain, pain with pivotal shift, and effusion are already being compensated for below in the assignment of a separate rating for right knee instability.  A separate compensable evaluation for limitation of extension is not found warranted in this situation, as prior to the total right knee replacement, extension was limited to at most 5 degrees, documented on an August 2006 orthopedic note.  

The Board further notes that in all other treatment records, as well as the VA examination report from in August 2006, the Veteran displayed full range of motion without objective evidence of painful motion on extension.

Although the Veteran's right knee disability prior to June 2007 is not found to warrant a higher evaluation for limitation of flexion or a separate rating for limitation of extension, an assignment of a separation evaluation for instability is appropriate in this case.  The evidence of record includes numerous VA orthopedic treatment notes which document various indicators of instability, although the records are somewhat varied in terms of which tests were positive or whether the knee displayed instability.  For example, an April 2002 record documents a positive McMurray's test with medial compression with a grossly stable Lachman's test, while the next orthopedic appointment, in December 2002, noted negative McMurray's test but positive Lachman's.  The record evidences that the Veteran was issued an ACL brace for his right knee, and wore it on a regular basis.  

Additionally, in May 2006, the Veteran's right knee symptoms included "pain medially with varus stress and marked laxity with valgal stress."  At the August 2006 VA examination, the Veteran reported giving way and instability of the knee, and physical examination demonstrated medial and lateral joint line tenderness and a positive McMurray's test.  Swelling/effusion of the right knee was also noted in a number of the treatment records.  

When considering the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran suffered from instability of the right knee prior to June 2007; resolving all reasonable doubt in the Veteran's favor, such instability can be described as moderate, warranting a 20 percent evaluation.  Given the varying presentation of the instability, with a number of appointments throughout this period listing a finding of no instability and the manifestations' inconsistent presentation on physical examination, the Board finds that a higher 30 percent rating for severe instability is not warranted. 

The Board has also considered other diagnostic codes pertaining to the knee and whether a higher evaluation would be appropriately awarded thereunder.  There is no evidence the service-connected right knee disability involved impairment of the tibia and fibula, genu recurvatum, or ankylosis.  As discussed above, assignment of a separate evaluation for limitation of extension is not indicated.  

Finally, the Board finds that the evidence does not support a separate evaluation under DC 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) or DC 5259 (removal of semilunar cartilage, symptomatic).  While the Board recognizes that a June 2003 treatment record included an assessment of degenerative joint disease of the knees with torn cartilage and a June 2000 MRI of the knees demonstrated a large oblique tear involving the posterior horn of the medial meniscus of the right knee, the evidence prior to June 2007 does not demonstrate that the Veteran either underwent removal of semilunar cartilage, or that a meniscal impairment analogous to dislocated semilunar cartilage resulted in frequent episodes of locking or effusion into the joint.  There is no evidence that the Veteran has undergone removal of the semilunar cartilage resulting in symptoms not already contemplated in the assignment of evaluations for limitation of flexion and instability, and the Veteran did not report locking of the right knee prior to June 2007.  A higher combined evaluation for the right knee beyond the 10 percent previously assigned for limitation of flexion and the separate 20 percent awarded herein for instability is therefore found to be not warranted prior to June 27, 2007.

Post-Right total knee replacement

The Veteran underwent right total knee arthroplasty on June 27, 2007.  After the one year period following implantation of the prosthesis during which he was in receipt of a 100 percent disability rating, the Veteran was assigned a 30 percent disability rating effective August 1, 2008.  A 30 percent evaluation is the minimum rating assignable under DC 5055 for the knee status-post replacement.  VA orthopedic records since that time have documented the Veteran's consistent reports of swelling and severe limitation in the distance and time he is able to walk and stand.  At the September 2008 VA examination, he reported that standing was limited to 15-30 minutes at a time.  Limitation of extension was first noted at the December 2009 VA examination, with objective evidence of painful motion.  Beginning in December 2010, VA orthopedic surgical notes indicate that the Veteran's right knee disability manifested in persistent pain, stiffness, and swelling, with records from December 2010, May 2011, and December 2011 all recording right knee extension limited to 20 degrees.  The July 2014 VA knee examination also documented extension limited to 20 degrees, with evidence of painful motion.  Given the limitations on weight bearing and near constant swelling, pain, and stiffness from the right knee, the Board will resolve all reasonable doubt in favor of the Veteran in finding that the Veteran's right knee disability, post total right knee arthroplasty, has resulted in manifestations of comparable severity as those contemplated by a 60 percent evaluation under DC 5055, for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

A rating of 60 percent is the maximum schedular rating for a knee disability, including postoperative residuals of a knee replacement, and a higher rating is precluded by 38 C.F.R. § 4.68 (the amputation rule).  In this regard, 38 C.F.R. § 4.68  (amputation rule) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Amputation of the leg at the middle or lower third of the thigh calls for a 60 percent rating under DC 5162, and a higher rating is not assignable unless there is amputation of a lower extremity at the upper third of the thigh.  38 C.F.R. § 4.71a, DC 5161 (amputation of the thigh at the upper third, one-third of the distance from the perineum to the knee joint, as measured from the perineum).  Accordingly, a schedular rating of no more than 60 percent for postoperative residuals of right total knee replacement is warranted. 

B.  Left Knee

The Veteran's left knee degenerative joint disease is currently rated as 10 percent disabling under 5010-5260, for arthritis with painful or limited motion of a major joint.  VA orthopedic treatment records from early in the appeal period largely document full range of motion of the knee with crepitus, and range of motion of the left knee from full extension to 100-120 degrees of flexion through July 2008.  The most severe limitation of motion of the left knee was documented on VA examination reports from July 2014 and December 2014, with range of motion limited to 90 degrees of flexion and without limitation of extension.  The Veteran's left knee disability has been noted to result in tenderness to palpation and pain on standing and with activity, swelling alternately not present and present to a minimal (+1) or trace extent, the need for treatment such as prescription of an ACL-stabilizing brace and corticosteroid injections for the pain.  The Veteran has reported that the left and right knee, in combination, limit his ability to stand and/or walk for extended periods.  

The Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for limited motion of the left knee at any point during the appeal period.  Although separate evaluations may generally be assigned for compensable limitation of motion for both flexion and extension without violating the rule against pyramiding, the evidence of record does not demonstrate that the Veteran has suffered limited extension of the left knee, and the extent of the limited flexion of the left knee (at worst limited to 90 degrees) does not meet even the noncompensable rating criteria (limited to 60 degrees).  Even when considering the DeLuca factors of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, the extent of the Veteran's limited flexion does not rise to a level as would more-closely approximate the level of limited flexion contemplated by the 20 percent criteria under DC 5260 (flexion limited to 30 degrees) rather than the currently-assigned 10 percent evaluation.

The Board, however, does find that separate evaluations for the left knee may be awarded for related instability and symptoms from a meniscal disorder. 

A 10 percent evaluation for the left knee disability may be awarded for a portion of the appeal period for slight instability of the left knee under DC 5257.  An October 2006 VA orthopedic surgical note documented a +3 positive Lachman's test, and diagnosed degenerative joint disease of the left knee with a chronic rupture of the anterior cruciate ligament (ACL).  Lachman's testing was again found to be positive and +3 at a March 2007 VA orthopedic surgery appointment.  The Veteran reported bilateral giving way and instability of the knees at the August 2006 VA examination and giving way at the December 2009 VA examination, although testing for instability was negative at both examination.  Testing was otherwise negative for Lachman's sign during the appeal period, and objectively observed instability on clinical examination of the left knee.  The aforementioned VA treatment records, along with the fact that the Veteran was issued an ACL-stabilizing brace for the left knee in January 2005 are found to bring the weight of the evidence at least to the point of equipoise as to the question of whether the Veteran's service-connected left knee disability results in instability compensable by analogy to DC 5257's recurrent subluxation or lateral instability during the appeal period.  Given the absence of objectively-observed left knee instability or physiological changes consistent with moderate or severe instability in the vast majority of the treatment and examination records, the Board finds that a preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for mild instability of the left knee. 

Finally, the Board finds that a separate 20 percent evaluation may be assigned for chronic meniscal injury resulting in frequent episodes of medial joint line pain, locking, and effusion into the joint.  Prior to the appeal period, in June 2000, radiographic findings were noted to be consistent with a tear involving the posterior horn of the medial meniscus of the left knee.  The August 2006 VA examination report documents joint line tenderness on clinical evaluation and indicates that the Veteran had a meniscal abnormality.  The vast majority of the VA orthopedic treatment records document clinical findings of medial joint line tenderness and the presence of effusion/swelling was documented in March 2010, May 2010, May 2011, May 2012, and December 2012 treatment records.  Given that the Veteran has also reported experiencing locking episodes of the left knee, the Board will resolve all reasonable doubt in the Veteran's favor and in finding that a separate 20 percent evaluation under DC 5258 is warranted in this case. 

II.  Lumbar Spine

The Veteran is currently in receipt of a 20 percent disability rating under DC 5242 for degenerative joint disease of the lumbar spine.

During the pendency of this appeal, the criteria for rating disorders of the spine were revised twice.  The former rating criteria were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Under the second revisions, effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised.  See 38 C.F.R. 
 § 4.71a, DCs 5235 to 5243.  

Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply). 

Prior to the September 23, 2002 revisions, limitation of motion of the lumbar spine was rated under DC 5292, with a 10 percent rating contemplated for slight limitation, 20 percent for moderate, and 40 percent for severe.  The September 23, 2002 revisions did not change these criteria, but instead modified how intervertebral disc syndrome could be evaluation.  

Prior to the September 2003 regulatory revisions, a preponderance of the evidence of record demonstrates a moderate limitation of motion of the lumbar spine.  Before the beginning of the appeal period, a January 2001 VA ambulatory care note documented the Veteran's reports of severe, dull mid back pain which leads to severe abdominal bloating, occurring when working slightly bent over, and sometimes lasting hours.  He reported that this goes away if his son manipulates his back or after resting/reclining.  Abdominal ultrasound was negative and clinical testing demonstrated full motor strength, intact sensation, and normal gait.  Radiographic films demonstrated degenerative joint disease.  In a January 2003 VA physical therapy consult note, the Veteran described pain to his knees and back of a 6/10 making it difficult to walk, interfering with rehab, and causing difficulty with his work activities.  He stated that walking makes it worse but rest and medications make it better.  Strength testing was within normal limits.  A June 2003 VA treatment record documented chronic low back pain, with the Veteran reportedly sleeping with a pillow between his legs to help alleviate the pain.  The Veteran reported that use of a TENS unit and muscle relaxant were not providing any relief.  He was instructed to continue his back exercises.  While the Veteran described severe mid back pain prior to the appeal period, the Board finds that the limited evidence of record does not document a disability picture equally or more appropriately characterized as severe, given that the evidence does not document specific range of motion testing or indicate that the Veteran was limited to only minimal range of motion of the thoracolumbar spine.  Rather, while noted to cause difficulty with his work activities, the Veteran remained employed during this time working with plants, which required him to engage in forward flexion of the spine when leaning over them.  

The regulatory revision effective September 26, 2003 did away with most of the different criteria for evaluating differently diagnosed spine conditions (leaving intact the potential for rating IVDS based on frequency of incapacitating episodes) and created a General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, designates the following disability ratings for the corresponding levels of functional impairment: 

* 10 percent when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
* 40 percent when there is forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;
* 50 percent when there is unfavorable ankylosis of the entire thoracolumbar spine; 
* 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014).  See also 38 C.F.R. § 4.71a, Plate V (2016).

The Board finds that the evidence of record supports the award of 40 percent for the Veteran's lumbar spine degenerative joint disease under the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71(a).  At VA examinations in December 2014 and July 2015, the Veteran's forward flexion of the thoracolumbar spine was limited to 45 degrees, and the Veteran was unable to perform repetitive motion testing with at least three repetitions due to pain with movement in December 2014 and lack of endurance and balance as well as complaints of pain in July 2015.  

Given the extent of the Veteran's pain and its resulting effect on his range of motion and use over time, the severity of the Veteran's lumbar disability can reasonably be said to approximate the level of impairment contemplated by a 60 percent evaluation, for forward flexion of the thoracolumbar spine limited to 30 degrees or less of flexion.  See Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss)

The evidence is not found to support an award in excess of 40 percent, as unfavorable ankylosis of the entire thoracolumbar spine is contemplated for a 50 percent evaluation, with Note (5) specifying that unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one of more of the following: difficulty walking because of limited vision, restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  The Veteran's thoracolumbar spine disability has not been shown to result in any such impairment, and a preponderance of the evidence is against a finding that the manifestations of Veteran's lumbar disability picture more-closely resembles that corresponding to a 50 percent, rather than a 40 percent evaluation.  

While the Board acknowledges that the December 2014 VA examiner checked a box indicating that the Veteran had unfavorable ankylosis of the entire spine, this finding is inconsistent with the range of motion measurements captured by the same examiner earlier in the report.  The probative value of this evidence is therefore vastly diminished by its inconsistency both with earlier findings in the same document as well as with all other evidence of record pertaining to the Veteran's lumbar spine disability.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider factors including internal inconsistency and consistency or lack therefore with other evidence of record).   

III.  Other Considerations

In reaching its decision, the Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the disabilities here on appeal were appropriately considered using the diagnostic codes under which they were previously evaluated, and as discussed above, where higher ratings could be assigned under additional or different diagnostic codes, such action has been taken in this decision (e.g. assigning higher disability ratings for the left and right knee claims utilizing diagnostic codes for semilunar cartilage dislocation and instability, where appropriate).  The Veteran has previously been awarded service connection for lower extremity radiculopathy associated with his lumbar spine disability, and the evaluation of such is addressed in the Remand, below. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right and left knee degenerative joint disease, or lumbar spine degenerative joint disease are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral knee and lumbar spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each individual disability.  The schedular rating criteria specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain).  38 C.F.R. § 4.45 states that appropriate rating of the joints includes consideration of pain on movement, swelling, deformity or atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Additionally, the portion of the rating schedule pertaining to the knee and leg include diagnostic codes which contemplate instability as well as episodes of locking and effusion, in addition to limitation of flexion and extension.  The General Rating Formula for Diseases and Injuries of the Spine provide for ratings which contemplate limited motion to the extent of fusion of the spine and an inability to move, muscle spasm or guarding, and abnormal gait or abnormal spinal contour.  Note (1) provides for evaluation of associated objective neurologic abnormalities under separate appropriate diagnostic codes

The lay and medical evidence of record demonstrate that the Veteran's knee disabilities have manifested in pain, painful motion, pain with weight bearing, stiffness, swelling/effusion, crepitus, tenderness, giving way, swelling, instability leading to the provision of a brace for each knee, locking of the knee joints during various portions of the appeal period, and increasing pain, fatigue, and swelling following prolonged standing or walking and on weight-bearing.  The Veteran's lumbar spine disability has manifested in pain and numbness which radiates down his legs, painful motion, tenderness to palpation, stiffness, fatigue, weakness, spasms, guarding, and pain which increases with activity, prolonged sitting and standing, and weight-bearing.  As indicated above, the symptoms described by the Veteran are contemplated in the schedular ratings assigned under the diagnostic codes for the knees pertaining to limited motion, instability, and dislocated cartilage and the General Rating Formula for Spine Disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  Prior to the beginning of the appeal period, in January 2001, the Veteran reported that his mid-back pain was severe and dull and led to severe abdominal bloating.  While abdominal bloating manifesting from a spine disability would be an unusual symptom, it is significant that the Veteran did not endorse such manifestations at any time during the appeal period and that the present appeal pertains to degenerative joint disease of the lumbar spine, rather than a disability of the thoracic spine for which service connection is not presently in effect.  

The Board therefore concludes that the manifestations of the Veteran's lumbar and bilateral knee degenerative joint disease are neither exceptional nor unusual in type or severity.  In so finding, the Board acknowledges that the Veteran's use of assistive devices including knee braces and a cane are not explicitly mentioned under the applicable portion of the rating schedule.  The schedular considerations for evaluation of the joints, however, contemplates instability of station and interference with locomotion such that the need for use of such equipment does not render the Veteran's disability picture either exceptional or unusual.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the knee and lumbar disabilities on appeal, and referral for consideration of extraschedular evaluations is not warranted

Finally, The Board is mindful of the Court's holding that a claim for a TDIU is part and parcel to an increased rating claim when affirmatively raised by the claimant or reasonably raised by the record and when the question of unemployability is due, at least in part, to the disability on appeal for which an increased evaluation is being sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO granted a TDIU in a March 2016 rating decision.  As the Veteran has not expressed disagreement with any aspect of that decision, to include the effective date assigned, the Board finds that no appeal regarding TDIU is before it, and no further action is necessary at this time.

Based on the foregoing, entitlement to higher initial disability ratings, including 20 percent for right knee instability (prior to the June 2007 knee replacement) and 60 percent for right total knee replacement with chronic severe residuals; separate evaluations of 20 percent and 10 percent respectively for left knee meniscal disability analogous to dislocated semilunar cartilage and left knee instability; and 40 percent for degenerative joint disease of the lumbar spine are found warranted.  Where the evidence was in equipoise for any element of these claims, it has been resolved in the Veteran's favor.  The Board has found that a preponderance of the evidence is against the award of disability ratings in excess of those listed above for each disability, as well as disability ratings in excess of the previously-awarded 10 percent for right knee limitation of flexion (pre-total knee replacement) and 10 percent for left knee limitation of flexion.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the assignment of greater initial disability ratings than those awarded in this decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




IV.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for degenerative joint disease of the left knee, right knee, and lumbar spine.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied.  VA treatment records and medical and decision records provided by the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Board finds this to substantially comply with the directives of the June 2014 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Veteran has also been provided with a number of VA orthopedic examinations, wherein the examiners noted review of the claims file, and documented the Veteran's reported medical history, current symptomatology, and the results of diagnostic testing performed on the day of the examinations.  The examiners provided the requested information as well as statements explaining her reasoning.  The examination reports are therefore found to provide sufficient information to address the relevant rating criteria, are adequate for adjudicatory purposes, and fulfills VA's duty to assist by providing adequate examination and medical opinion.  The Board finds the opinions provided to be adequate for adjudicatory purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral knee or lumbar degenerative joint disease since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

ORDER

A separate disability rating of 20 percent, but no higher, for right knee instability prior to June 27, 2007 is granted.

An initial disability rating in excess of 10 percent for right knee limitation of flexion prior to June 27, 2007 is denied.

From August 1, 2008, a 60 percent disability rating for right knee degenerative joint disease, status-post total knee replacement is granted. 

An initial disability rating in excess of 10 percent for left knee limitation of flexion is denied.

A separate 20 percent disability rating, but no higher, for left knee meniscal disability analogous dislocated semilunar cartilage is granted.

A separate 10 percent disability rating, but no higher, for left knee instability is granted.

An initial 40 percent disability rating, but no higher, for degenerative joint disease of the lumbar spine is granted.


REMAND

In a March 2016 rating decision, the RO awarded the Veteran service connection for radiculopathy of the left and right lower extremities associated with his lumbar degenerative joint disease.  The Veteran's representative filed a timely Notice of Disagreement on the Veteran's behalf in October 2016, noting disagreement with the September 27, 2011 effective date and July 15, 2003 effective date assigned for the awards of service connection for radiculopathy of the right and left lower extremity, respectively.  As the record does not reflect that the AOJ has responded to the Notice of Disagreement with a Statement of the Case addressing the appeals regarding entitlement to earlier effective dates for the grants of service connection, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

After conducting any necessary development, adjudicate the Veteran's appeal asserting entitlement to effective dates prior to September 27, 2011 and July 15, 2013 for the awards of service connection of radiculopathy of the right and left lower extremity, respectively, and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


